per curiam
r — 1
El caso de autos tiene su origen en una demanda de daños y peijuicios presentada por la Sra. Luz M. Rivera Rodríguez y su esposo Francisco Torres Rodríguez, contra Tiendas Pitusa, Inc., por una alegada detención ilegal por un guardia de seguridad de dicho almacén.
La demandada Pitusa solicitó prórroga de treinta (30) días para investigar los hechos y contestar adecuadamente la demanda. Posteriormente, negó todos los hechos y adujo como defensa afirmativa carecer de conocimiento alguno previo de los hechos relatados en la demanda. Finalmente, formuló una contestación enmendada en que admitió que la señora Rivera Rodríguez visitó la tienda y había sido intervenida por un guardia de seguridad. No obstante, adujo que los hechos de la demanda eran exagerados e in-flados con el único fin de crear una reclamación infundada. *697Con previa vista en sus méritos, el Tribunal de Primera Instancia, Sala Superior de Arecibo (Hon. Edna Abruña Rodríguez, Juez) declaró con lugar la demanda y condenó a Pitusa a pagar a la señora Rivera Rodríguez siete mil dó-lares ($7,000) por sus sufrimientos y angustias morales. Además, reconoció dos mil dólares ($2,000) a favor del co-demandante, señor Torres Rodríguez, en igual concepto. Impuso quinientos dólares ($500) de honorarios de abogado.
En su sentencia, el tribunal de instancia determinó pro-bado que el 30 de diciembre de 1995, a las diez de la ma-ñana (10:00 a.m.) la señora Rivera Rodríguez se personó con sus hijas a los Almacenes Pitusa para hacer unas compras. Seleccionó un mantel de mesa junto a otros artí-culos, pasó por la cajera de enseres eléctricos y pagó la mercancía, que fue colocada en una bolsa plástica adhi-riéndole el recibo de pago. Al salir de la tienda se percató de que el mantel que había comprado no tenía las medidas que interesaba, por lo que regresó donde la misma cajera a quien había pagado, inquiriéndole si podía cambiarlo. La cajera le indicó que buscara el mantel deseado para ha-cerle el cambio, y que cuando regresara no hiciera fila, sino que fuera directamente donde ella.
La señora Rivera Rodríguez buscó el mantel interesado, pasó ante la cajera y ésta realizó el cambio e indicó que todo estaba bien. Ese día había mucho público en la tienda porque era víspera de despedida de año. Mientras cami-naba hacia su vehículo junto a sus hijas, sintió la presencia de una persona que le perseguía, lo que hizo que se sintiera nerviosa y asustada, pensando que la iban a asaltar. Ali-geró su paso y la persona que la seguía la tocó por el hom-bro indicándole que se detuviera. Al ella detenerse le pre-guntó qué pasaba, a lo que él respondió que ella no había pagado los paquetes. La señora Rivera Rodríguez le indicó que tenía prueba de que había pagado la mercancía. La *698persona entonces se identificó como guardia de seguridad de Pitusa y que de todos modos tenía que acompañarla a la tienda. Allí la esperaban tres (3) personas, entre ellas el Gerente, quien le preguntó qué llevaba en los paquetes y a quién le había pagado. La señora Rivera Rodríguez, ner-viosa y confundida, le indicó que no se había llevado nada. Procedió a enseñarle el recibo de compra y a señalar la cajera que le había cobrado. El Gerente preguntó a la ca-jera si había cobrado la mercancía. Todo este incidente ocu-rrió frente al público que visitaba la tienda. La señora Rivera Rodríguez después del incidente, fue consolada por sus dos (2) hijas que la acompañaban. Posteriormente, se dirigió al cuartel de la Policía y presentó una querella para la cual fue citada en dos (2) ocasiones, la última en Fisca-lía, donde no se formuló denuncia alguna.
El tribunal de instancia concluyó que la señora Rivera Rodríguez “se ha sentido nerviosa, tuvo un período durante el cual no podía dormir y se pasaba siempre llorando y pensativa y en la actualidad no visita las tiendas como antes, ya que piensa que le pueda pasar algo igual”. Apén-dice, pág. 80. Por su parte, su esposo, el señor Torres Ro-dríguez, declaró que “se vio afectado al ver que su esposa llegó llorando el día de los hechos a su casa y que él ha sufrido al verla a ella. Que no está en la misma situación que antes, ya que siempre la ve llorando y nerviosa y la ve a ella sufriendo”. íd.
Oportunamente, Pitusa presentó unas mociones de re-consideración y de determinaciones de hechos adicionales. El tribunal de instancia nada proveyó sobre la reconsideración. No obstante, por resolución notificada el 1ro de julio de 1998, acogió algunas de las determinaciones de hechos solicitadas.
Inconforme, oportunamente Pitusa apeló al Tribunal de Circuito de Apelaciones. Adujo que incidió el tribunal de instancia al imponerle responsabilidad en ausencia de *699prueba que sostuviera que actuó negligentemente o que sus actos constituyeron detención ilegal o difamación; al conceder daños no establecidos por la prueba, e imponer honorarios de abogado en ausencia de temeridad.
Con el beneficio de la oposición de los demandantes y una exposición narrativa de la prueba estipulada, el 30 de noviembre de 1998, el Circuito de Apelaciones (Hons. Rivera de Martínez, Rivera Pérez y Soler Aquino, Jueces) confirmó la responsabilidad, pero modificó las indemniza-ciones al estimarlas excesivas a la luz de los daños probados. Redujo a mil dólares ($1,000) la partida de siete mil dólares ($7,000) de la codemandante, señora Rivera Rodríguez y eliminó los daños adjudicados a su esposo, se-ñor Torres Rodríguez. Asimismo, eliminó los honorarios de abogado al resolver que el foro de instancia no hizo deter-minación expresa de temeridad y que la conducta de Pi-tusa no fue temeraria.
A solicitud de los demandantes, los esposos Torres-Rivera, mediante orden para mostrar causa, revisamos.(1)
I — I HH
En esencia, a través de los dos (2) primeros señalamien-tos de error, se aduce que incidió el Circuito de Apelaciones al modificar y revocar las cuantías en concepto de daños determinados por el tribunal de instancia. Nos argumen-*700tan que la cuantía otorgada en el tribunal de instancia, como medida monetaria de los daños, no fue excesiva ni irrazonable, y Pitusa no demostró ante el foro apelativo la existencia de circunstancias que hicieran meritoria su modificación. Coincidimos.
La responsabilidad civil en daños y perjuicios es resarcir al damnificado, otorgándole un valor económico al daño sufrido. Consiste en atribuir al perjudicado dinero suficiente para compensar su interés perjudicado. Es una especie de subrogación real en que el dinero ocupa el lugar de los daños y perjuicios sufridos, y una atribución pecuniaria que crea una situación patrimonial equivalente a la destruida por el daño causado. García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193, 205, 206 (1988); Rodríguez Cancel v. A.E.E., 116 D.P.R. 443, 455-456 (1985); Moa v. E.L.A., 100 D.P.R. 573 (1972).
El derecho a ser compensado no puede derrotarse meramente por el carácter especulativo que en alguna medida supone el cómputo de daños. Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485 (1985). Claro está, al medirlos, el juzgador debe hacerlo a base de la prueba, procurando siempre que la indemnización no se convierta en una industria —Atiles Moreu, Admor. v. McClurg, 87 D.P.R. 865 (1963)— y se mantenga su sentido remediador, no punitivo. Vela de Valentín v. E.L.A., 84 D.P.R. 112 (1961).
Finalmente, de ordinario, los tribunales apelativos no debemos intervenir con la estimación de daños de instancia, salvo que las cuantías concedidas sean ridiculamente bajas o exageradamente altas. Quiñones López v. Manzano Pozas, 141 D.P.R. 139 (1996); Cotto Morales v. Ríos, 140 D.P.R. 604 (1996); Rosado v. Supermercado Mr. Special, 139 D.P.R. 946 (1996); Valldejuli Rodríguez v. A.A.A., 99 D.P.R. 917 (1971). Quien solicita la modificación debe demostrar las circunstancias que lo justifiquen. Canales Velázquez v. Rosario Quiles, 107 D.P.R. 757 (1978).
*701III
En el caso de autos, la prueba que le mereció crédito al tribunal de instancia estableció que la señora Rivera Ro-dríguez, tras salir de realizar sus compras en el estableci-miento de la parte demandada —y acompañada de sus dos (2) hijas— notó que un extraño la siguió. Naturalmente, se sintió nerviosa y asustada. Esta persona la detuvo, impu-tándole la comisión del delito de apropiación ilegal. A pesar de que ella le indicó que tenía prueba de que había pagado la mercancía, se le requirió que regresara a la tienda. Allí, el Gerente junto a otras dos (2) personas la interrogaron. A preguntas de qué llevaba en los paquetes y quién le cobró la mercancía, señaló que no se había llevado nada, mos-trando el recibo de compra. Inconforme, el Gerente le pidió que le señalara a la cajera que le cobró por la mercancía, dudando así de la versión ofrecida por la señora Rivera Rodríguez. Todo esto ocurre en un día de despedida de año, en que había mucho público el cual presenció el incidente. Al igual que el foro de instancia, apreciamos el sentimiento de nerviosismo y bochorno.
Es enteramente creíble con motivo de este traumático incidente que “se ha[ya] sentido nerviosa, tuvo un período durante el cual no podía dormir y se pasaba llorando y pensativa y en la actualidad no visita las tiendas como antes, ya que piensa que le puede pasar algo igual”. Apén-dice, pág. 80. También es creíble que su esposo haya su-frido al verla cuando llegó decaída y llorando el día de los hechos, y al ver su sufrimiento. Indicó que desde el inci-dente no está en el estado de ánimo de antes, ya que su esposa se pasa llorando y nerviosa.(2)
Procede, pues, reinstalar las cuantías de siete mil dóla-res ($7,000) y dos mil quinientos dólares (2,500), las cuales *702no son desproporcionadas si las confrontamos con casos si-milares anteriores, tomando en consideración el aumento en el costo de vida experimentado hasta el presente. Véanse: Casanova v. González Padín Co., 47 D.P.R. 488 (1934); Santiago v. Sears Roebuck, 102 D.P.R. 515 (1974).
IV
No procedía eliminar los honorarios de abogado basado en que el tribunal de instancia no hizo ninguna determina-ción de temeridad contra dicha parte.
Primero, hemos resuelto que “[l]a condena en honorarios de abogado es imperativa cuando el tribunal sentenciador concluye que una parte ha sido temeraria. En ausencia de una conclusión expresa a esos efectos, un pronunciamiento en la sentencia condenando al pago de honorarios de abogado, implica que el tribunal sentenciador consideró temeraria a la parte así condenada”. (Cita omitida.) Montañez Cruz v. Metropolitan Cons. Corp., 87 D.P.R. 38, 39-40 (1962). Por lo tanto, al imponerle los honorarios de abogado, el tribunal de instancia implícitamente realizó una determinación de temeridad.
Segundo, sabido es que la acción que amerita honorarios de abogado es cualquiera que haga necesario un pleito que pudo evitarse, que lo prolongue innecesariamente, o que produzca la necesidad de que otra parte incurra en gestiones evitables. Fernández v. San Juan Cement Co., Inc., 118 D.P.R. 713 (1987). Su propósito es establecer una penalidad a un litigante perdidoso que por su terquedad, obstinación, contumacia e insistencia en una actitud desprovista de fundamentos, obliga a la otra parte, innecesariamente, a asumir las molestias, gastos, trabajo e inconvenientes de un pleito.
Los autos revelan que Pitusa incurrió en temeridad en su defensa de este pleito al demorar su tramitación y ne-*703garse a admitir responsabilidad por el incidente. Ramírez v. Club Cala de Palmas, 123 D.P.R. 339, 349-350 (1989).

Se dictará la correspondiente sentencia.


 Como señalamientos, exponen:
“[Primero:] Erró el Honorable Tribunal de Circuito de Apelaciones al modificar las sumas concedidas a la parte demandante sustituyendo su criterio por el del Tribunal de Instancia ante un análisis de unos hechos que no recogen fielmente la prueba establecida.
“[Segundo:] Erró el Honorable Tribunal de Circuito de Apelaciones al modificar y revocar las sumas concedidas sin que se haya demostrado que las mismas son excesivas.
“[Tercero:] Erró el Honorable Tribunal de Circuito de Apelaciones al determinar que la demandada no había incurrido en temeridad basándose en que el Tribunal de Primera Instanci[a] ‘no hizo ninguna determinación de temeridad contra la parte demandada’.” Petición de certiorari, págs.4-5.


 Cabe señalar, que de la exposición narrativa de la prueba estipulada por las partes se desprende que la señora Rivera Rodríguez padece de los nervios y de alta presión, condición para la cual toma medicamentos.